Citation Nr: 1629791	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  15-10 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether clear and unmistakable error was committed with respect to the  severance of service connection for diabetes mellitus, Type II.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and M-B.G.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from November 1965 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

 
FINDINGS OF FACT

1.  An April 2007 rating decision severed service connection for diabetes mellitus, Type II, effective July 1, 2007.

2. The April 2007 rating decision did not constitute a reasonable exercise of rating judgment; the rating action was clearly and unmistakably erroneous in severing service connection for diabetes mellitus, Type II.  


CONCLUSION OF LAW

Severance of service connection for diabetes mellitus, Type II, was the product of clear and unmistakable error, and restoration of service connection for that disability is warranted.  38 U.S.C.A. §§ 1110, 5112(b)(6) (West 2014); 38 C.F.R. §§ 3.105(d), 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2004, the RO granted service connection for diabetes mellitus, Type II. The evidence of record at that time included the report of a December 2003 VA examination wherein the Veteran was diagnosed with diabetes mellitus, Type II, and multiple VA treatment records reflecting a diagnosis of diabetes mellitus, Type II.

In December 2005, the Veteran filed an increased disability rating for his service-connected diabetes mellitus, Type II.  A February 2006 VA examination report reflects a diagnosis of diabetes mellitus, Type II.  Private treatment records from the University of Utah Diabetes Center and VA treatment records reflect diagnoses of Type I and Type II diabetes mellitus.  Another VA examination was obtained in June 2006, wherein the VA examiner acknowledged that the Veteran's treatment records and medical history indicate multiple diagnoses of diabetes mellitus, Type II, but also several treatment records reflecting a diagnosis of diabetes mellitus, Type I; the VA examiner stated that c-peptide tests indicated that the Veteran had diabetes mellitus, Type I.  Based upon this finding, the RO proposed severance of service connection for diabetes mellitus, Type II in August 2006.  

In April 2007, the RO severed service connection for diabetes mellitus, Type II, on the stated basis that the Veteran had diabetes mellitus, Type I, which was not entitled to presumptive service connection on the basis of exposure to Agent Orange during service in Vietnam, nor shown to be related to a service-connected disability or otherwise related to his active military duty service.

Under the provisions of 38 C.F.R. § 3.105(d), service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous; the burden of proof is upon the Government.  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.

The Court has propounded a three-pronged test to determine whether clear and unmistakable error (CUE) is present in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The Court has further stated that CUE is a very specific and a rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Court has held that the same CUE standard which applies to a Veteran's CUE challenge to a prior adverse determination under section 3.105(a) is also applicable in the Government's severance determination under section 3.105(d).  "Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof."  See Wilson v. West, 11 Vet. App 383 (1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned."); Graves v. Brown, 6 Vet. App. 166, 170   (1994) (holding that CUE is defined the same under 38 C.F.R. § 3.105(d)  as it is under § 3.105(a)).

However, the evidence that may be considered under section 3.105(d) is not limited to the evidence before the RO at the time of the initial service connection award. Daniels v. Gober, 10 Vet. App. 474, 480 (1997); cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The Court reasoned that because section 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original granting of service connection.  Thus, "[i]f the Court were to conclude that . . . a service connection award can be terminated pursuant to section 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, the VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record." Venturella, at 342-43.

In the present case, the procedural steps followed by the RO in proposing and implementing the severance of service connection for diabetes mellitus, Type II, satisfied the requirements of 38 C.F.R. §§ 3.105(d), (i).  The Veteran does not contend otherwise.

As noted, the RO's severance of service connection diabetes mellitus, Type II, was based upon a finding that the Veteran had diabetes mellitus, Type I.  In October 2013, the Veteran filed a claim asserting that the RO's April 2007 rating decision severing service connection for diabetes mellitus, Type II was improper because of clear and unmistakable error.  Although the Veteran referenced the 2006 decision which proposed severance, his statement otherwise referenced the RO's decision to sever service connection.  

In various statements, including at an October 2015 hearing before the undersigned, the Veteran asserted that his diabetes mellitus, Type II, was diagnosed in 1984, and that he was receiving insulin treatment for his diabetes mellitus, Type II, which can result in an inaccurate, and artificially low, c-peptide test result; according to the Veteran the diagnosis of diabetes mellitus, Type I was based on an inaccurate c-peptide test, and thus severance of service connection based on a change of diagnosis was improper.

A February 2006 statement from QTC Medical Services indicates that the established diagnosis was for diabetes mellitus, Type II.  The claims file was not made available for review, but the statement indicated that diabetes mellitus, Type I, is juvenile onset, while diabetes mellitus, Type II, is adult onset; because the Veteran's diabetes mellitus, Type II, had adult onset, and the established diagnosis is of diabetes mellitus, Type II, the correct diagnosis is diabetes mellitus, Type II. 

In support of his contentions, the Veteran submitted literature from the National Institutes of Health, VA treatment records, and October 2013 statements from a treating provider at the VA Medical Center, S.E., M.D.  The VA treatment records were replete with diagnoses of diabetes mellitus, Type II; a 2010 hospitalization report reflecting treatment for diabetes mellitus, Type II and treatment records reflect that the Veteran had been treated for diabetes mellitus, Type II, at the VA Medical Center since 2003.

The statements from Dr. E reflect that the Veteran has diabetes mellitus, Type II, and that his insulin treatment for diabetes mellitus, Type II, may result in an inaccurate c-peptide test result.  According to Dr. E, a c-peptide may be used at time of diagnosis of diabetes to distinguish between type I and type II diabetes mellitus, but is not appropriate to use c-peptide testing to make such a distinction decades after the initial diagnosis, if the original c-peptide test results are unavailable for comparison.  Dr. E notes that the initial diagnosis of diabetes mellitus, Type II was correct.  

Statements from the Veteran, as well as medical literature from the NIH and VA treatment records, indicate that the Veteran is treated for his Type II diabetes mellitus with an insulin pump, as it was otherwise poorly controlled, and that such use of insulin can interfere with pancreatic function, making it appear different than it otherwise would in a patient with diabetes mellitus, Type II.  The Veteran and his representative also indicated that a review of the medical literature indicates that c-peptide tests can yield false results when provided while a patient is being treated for diabetes mellitus, Type II, such that it may incorrectly show levels consistent with diabetes mellitus Type I due to interference with naturally occurring insulin levels.  

In December 2014, the RO sought additional guidance in the form of a VA Disability Benefits Questionnaire (DBQ).  The DBQ indicates that the Veteran has diabetes mellitus, Type II.  The evaluating physician reviewed the Veteran's history, provided a physical examination, and assessed the Veteran's laboratory results prior to issuing the diagnosis.

In January 2015, the RO attempted to reconcile the differing opinions in the record by obtaining a supplemental opinion.  The evaluating provider indicated that he reviewed VA treatment records reflecting only diagnoses and treatment for diabetes mellitus, Type I, since 2003.  The VA examiner stated that it was her opinion that the medical evidence confirms that the Veteran has type I diabetes mellitus.  

Based upon the opinions rendered in January 2006 and January 2015, the RO continued to find that severance of service connection for the Veteran's diabetes mellitus, Type II, was not the product of clear and unmistakable error.  See May 2015 supplemental statement of the case (SSOC).

After reviewing the foregoing evidence, however, the Board finds that it has not been established by clear and unmistakable evidence that the Veteran's grant of service connection for diabetes mellitus, Type II, was awarded in error.  Specifically, the diagnosis provided in the January 2006 VA examination report was premised on the basis that the Veteran's c-peptide test following years of treatment, would provide an accurate diagnosis.  However, other medical records dated prior to the decision severing service connection included diagnoses of diabetes mellitus, Type II.  It is noted that the Board's review is limited to evidence of record at the time of the 2007 decision severing service connection.  At that time, the evidence did not show that the diagnosis on which service connection was granted was clearly erroneous.  

The January 2006 VA examiner did not address the records reflecting a diagnosis of diabetes mellitus, Type II, as well as a lengthy history of treatment for diabetes mellitus, Type II.  Furthermore, the VA examiner did not provide an explanation of the rationale for the opinion.  The January 2006 VA examiner provided a diagnosis that ran counter to nearly contemporaneous VA examinations of the Veteran and the Veteran's contemporaneous and extensive treatment records, without a discussion of how or why the Veteran's diagnosis of Type II diabetes mellitus was clearly erroneous.   

The RO's award of service connection for diabetes mellitus, Type II was based on multiple diagnoses of record indicative of test results consistent with diabetes mellitus, Type II, as well as a favorable opinion rendered by a VA examiner, who indicated that the diagnosis was diabetes mellitus, Type II.  Here, "reasonable minds" do differ on the nature of the Veteran's diabetes mellitus and therefore the evidence of record did not show at the time of severance that the diagnosis of diabetes mellitus, Type II, was clearly erroneous.

Under these circumstances, the Board finds that the severance of service connection for diabetes mellitus, Type II, was improper; and that restoration of service connection for such disability is warranted.


ORDER

The severance of service connection for diabetes mellitus, Type II was improper, and restoration of service connection is granted.



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


